         Case 2:18-cr-00074-JAD-EJY Document 82 Filed 09/17/20 Page 1 of 1




 1                                 UNITED STATES DISTRICT COURT

 2                                     DISTRICT OF NEVADA

 3
     UNITED STATES OF AMERICA,                            Case No. 2:18-cr-00074-JAD-EJY
 4
                      Plaintiff,                          ORDER
 5
            v.                                                  ECF No. 81
 6
     ROBERT UMAJESTY PERKINS,
 7
                      Defendant.
 8
 9
10          IT   IS     ORDERED       that   the   sentencing   hearing   currently   scheduled   for
11   Monday, September 21, 2020 at 3:00 p.m., be vacated and continued to January 11, 2021, at
12   2:00 p.m.
13
            DATED this 17th day of September 2020.
14
                                                                               ___
15
                                                    UNITED STATES DISTRICT JUDGE
16
17
18
19
20
21
22
23
24
25
26
                                                      3
